DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response
Acknowledgement is made of Response filed March 14, 2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maede et al. (Japanese Patent Document No.: JP 2014217250 A) in view of Whalen et al. (“Thermoelectric energy harvesting from diurnal heat flow in the upper soil layer”, Energy Conversion and Management, pp. 397-402), Mateu et al. (US Patent Application Pub. No.: US 2011/0273158 A1), and Tan et al. (US Patent Application Pub. No.: US 2013/0027997 A1).
For claim 1, Maede et al. disclose the claimed invention comprising: a thermoelectric generator unit (see figures 9, 13) comprising thermoelectric couples (reference numerals 261, 281), the couples for connection across a temperature gradient (ΔT, see figure 9) brought about by different thermal properties of dissimilar materials (low temperature heat sink 38, high temperature heat exchanger 40, see figure 9); the device configured with feed forward control (reference numeral 48) of said thermoelectric generator unit, and feed back control (reference numeral 58 with feed back signal FB, figure 13) of said thermoelectric generator unit (see figure 13).  Maede et al. however do not specifically disclose the temperature reversing over a diurnal cycle, the feed forward control being a feed forward maximum power point tracking control to account for changing temperature conditions, and the feed back control being a feed back maximum power point tracking control, configured to correct errors in said feed forward maximum power point tracking control and to find an exact power point by maximization of an output power, the device connected between two bodies of said dissimlar materials, said feedforward and feedback combining to provide power generation over two parts of said diurnal cycle, or the device being fitted between two locations having different thermal properties, thereby to extract electrical energy from said gradient, said gradient being caused to reverse direction over said diurnal cycle, the device thereby being controllable, via said feed forward and feed back maximum power point tracking, to extract said electrical energy over both of said two parts of said cycle.  
Whalen et al. disclose the reversal process of the thermal gradient for day and night (see paragraph under heading “2. Operation” of Whalen et al.), i.e. the temperature reversing over a diurnal cycle, and when combined with the connection across different thermal properties of dissimilar materials as disclosed by Maede et al. this would disclose the device connected between two bodies of said dissimlar materials, said feedforward and feedback combining to provide power generation over two parts of said diurnal cycle.  Mateu et al. disclose the maximum power point tracking for extracting the maximum amount of power available (see paragraph [0039]), and Tan et al. disclose the maximum power point tracking with feed forward control (see paragraphs [0041-0042]), and when applied to the feed forward and feed back control of Maede et al. this would disclose the feed forward maximum power point tracking control that accounts for changing temperature conditions, and the feed back maximum power point tracking control which would be configured to correct errors in said feed forward maximum power point tracking control and to find an exact power point by maximization of an output power.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the temperature reversal in the diurnal cycle as disclosed by Whalen et al. and the maximum power point tracking as disclosed by Mateu et al. and Tan et al. for the feed forward and feed back control of Maede et al. for predictably providing the desirable configuration for facilitating the proper functioning of the device and also to provide low power consumption (see Mateu et al.’s paragraph [0041]).  
For claim 2, the feed forward control of Maede et al. (reference numeral 48) can be considered steady state (see figure 13), i.e. the feed forward control is based on a steady state electricity generation model.  
For claim 3, Maede et al. disclose the voltage being controlled by the circuitry of the device (see English translation of Maede et al., Detailed Description, paragraphs [0069-0070], also see figures 13, 14), i.e. said feed forward and feedback control is configured to govern a current voltage characteristic of an array of said thermoelectric generator units during a course of power generation.  
For claim 4, Maede et al. disclose an energy storage unit (reference numeral 90, see figure 20), i.e. an energy storage unit configured to accumulate energy, thereby to allow powering of devices requiring short bursts of high power.  
For claim 5, Maede et al. already disclose the elements of the thermoelectric generator elements (see figure 9), i.e. said at least one unit comprises a plurality of thermoelectric generator elements, each element comprising a thermoelectric couple, said elements not being individually switchable.  
For claim 6, Maede et al. disclose having corrections for the controller (see English translation of Maede et al., Detailed Description, paragraphs [0056-0059, 0074]), i.e. said controller is configured to correct for variations in internal resistance in said generator and provide impedance matching for a load.  
For claim 8, the elements of the thermoelectric generator unit as disclosed in Maede et al. (see figure 9) can be considered static where the feed forward and feed back signals provide corrections, i.e. said feed forward control is based on a static model and said feed back control corrects for errors in said static model based on system dynamics.  
For claim 9, Maede et al. already disclose the different thermal properties of dissimilar materials (low temperature heat sink 38, high temperature heat exchanger 40, see figure 9), i.e. when fitted between two locations having different thermal properties, thereby to extract energy from a source acting on said two locations.  
For claim 20, Maede et al. disclose the claimed invention comprising: attaching to said autonomous device a TEG unit (reference numeral 10, see figures 9, 13; TEG unit being applied to device such as mobile device, see English translation of Maede et al., Detailed Description, paragraph [0120]); arranging said TEG unit across a temperature gradient (ΔT, see figure 9); using a combination of feed forward (reference numeral 48) and feed back (reference numeral 58 with feed back signal FB, figure 13) control to produce an electrical output for said autonomous device (see figures 9, 13).  Maede et al. however do not specifically disclose the production of an electrical output for said autonomous device being based on said temperature gradient over both parts of a diurnal cycle, and the feed forward and feed back control being a feed forward maximum power point tracking and feed back maximum power point tracking control.  
Providing voltage and output for the diurnal cycle is known in the art as exhibited by Whalen et al. which disclose the thermal gradient process for day and night (see paragraph under heading “2. Operation” of Whalen et al.).  Mateu et al. disclose the maximum power point tracking for extracting the maximum amount of power available (see paragraph [0039]), and Tan et al. disclose the maximum power point tracking with feed forward control (see paragraphs [0041-0042]), and when applied to the feed forward and feed back control of Maede et al. this would disclose the feed forward and feed back control being a feed forward maximum power point tracking and feed back maximum power point tracking control.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the output based on said temperature gradient over both parts of a diurnal cycle as disclosed by Whalen et al. and also include the maximum power point tracking control as disclosed by Mateu et al. and Tan et al. for the feedforward and feedback of Maede et al. for predictably providing the desirable configuration for facilitating the proper functioning of the device, and also to provide low power consumption (see Mateu et al.’s paragraph [0041]).  
For claim 22, Maede et al. disclose the controlling of voltage signals based on temperature change (see English translation of Maede et al., Detailed Description, paragraph [0067]), i.e. said combining comprises: detecting a reversal in said temperature gradient; reconfiguring said feed forward control to reflect said reversal; and correcting said feed forward control using said feed back control.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 9, 20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Also in response to Mateu et al. not disclosing how a feed forward maximum power point tracking device can be formulated, the reference of Tan et al. discloses feed forward control for the maximum power point tracking as explained above in the present action, and since the reference of Maede et al. discloses both the feed back and feed forward control, a person of ordinary skill can apply the teachings of Mateu et al. and Tan et al. so that both feed forward maximum power point tracking control and feed back maximum power point tracking control are used together.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834